DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/17/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Adler (US 3531184).

Regarding Claim 1, Adler teaches a method for driving an acousto-optic element with an acousto-optic crystal and a piezoelectric transducer for setting the acousto-optic crystal in mechanical vibration (abstract; fig. 1),

the method comprising: 

driving the piezoelectric transducer with a drive signal with at least one drive frequency (fig. 1, 23, 22, 15), 

wherein the at least one drive frequency in alternation takes on a plurality of different values around a center frequency during a passage of a mechanical vibrational wave through the acousto-optic crystal, such that a grating that is produced owing to density fluctuations in the acousto-optic crystal exhibits different grating spacings at the same time (fig. 2, 26, 22, 15; col. 1, line 15-20, A beam of light is diffracted, and thus deflected, by a train of acoustic waves the frequency of which is scanned throughout a range. By reason of the change in sound frequency across the width of the beam, the waves together exhibit a certain refractive power for the light. col. 12, line 23-34, means 

Regarding Claim 14, Adler teaches the method as claimed in claim 1, wherein the at least one drive frequency comprises at least two drive frequencies, each of the at least two drive frequencies having a respective center frequency, and the center frequencies being different from each other (col. 12, line 23-34, means for directing a first train of acoustic waves at an angle across said path effecting Bragg diffraction of the light in said beam; means for directing a second train of acoustic waves at an angle across said path again effecting Bragg diffraction of said light; and means for repetitively scanning the frequencies of said waves in both trains through respective ranges of frequencies mutually correlated in accordance with a predetermined function; col. 3, line 38-43, applied frequency f, over a range Δf).



Claims 1-13 are rejected under 35 U.S.C. 103 as being obvious over White (GB 2427034) in the view of Adler (US 3531184).

Regarding Claim 1, White teaches a method for driving an acousto-optic element with an acousto-optic crystal and a piezoelectric transducer for setting the acousto-optic crystal in mechanical vibration (abstract, line 1- 12, acousto-optlc deflection, acoustic radiation, sequential acoustic waves WF1, WF2; fig. 1, 3 -acoustic transducer, 2 - acousto-optic crystal, 5- drive signal)

the method comprising: 

driving the piezoelectric transducer with a drive signal with at least one drive frequency (fig. 1, 3, 5, WF1, WF2), 



But White does not specifically disclose that wherein the at least one drive frequency in alternation takes on a plurality of different values around a center frequency.

However, Adler teaches a light beam deflection apparatus (abstract; fig. 1), wherein the at least one drive frequency in alternation takes on a plurality of different values around a center frequency (fig. 2, 26, 22, 15; col. 1, line 15-20, A beam of light is diffracted, and thus deflected, by a train of acoustic waves the frequency of which is scanned throughout a range. By reason of the change in sound frequency across the width of the beam, the waves together exhibit a certain refractive power for the light. col. 12, line 23-34, means for directing a first train of acoustic waves at an angle across said 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for driving an acousto-optic element of White by the light beam deflection apparatus of Adler for an improved light-sound-interaction apparatus which permits the rapid scanning of a large number of resolvable points (col. 2, line 7-11).

Regarding Claim 2, White- Adler combination teaches the method as claimed in claim 1, wherein the plurality of different values are within a bandwidth of 50 kHz - 1 MHz around the center frequency (page 16, line 6-21, It is to be understood that additional sequential acoustic waveforms may be input to the Bragg cell following the second waveform WF2, as disclosed in White, --comprising a plural of acoustic waveforms with different frequency values, which may within a bandwidth of 50 kHz - 1 MHz around the center frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).



Regarding Claim 4, White- Adler combination teaches the method as claimed in claim 1, wherein the at least one drive frequency is periodically changed at such a rate that a light beam that is incident in the acousto-optic crystal impinges on the same grating spacing at least twice (fig. 1, grating corresponding to WF1 and light beam deflected by θ2 impinges on the same grating spacing at least three times, as disclosed in White).

Regarding Claim 5, White- Adler combination teaches the method as claimed in claim 4, wherein the at least one drive frequency is periodically changed at such a rate that the light beam impinges on the same grating spacing at least three or more times 2 impinges on the same grating spacing at least three times, as disclosed in White).

Regarding Claim 6, White- Adler combination teaches the method as claimed in claim 1, wherein each drive frequency of the at least one drive frequency is constant for at least one complete vibration period of the drive frequency (fig. 1, WF1 or WF2 and gratings corresponding to WF1 or WF2, --more than four grating spacings, as disclosed in White).

Regarding Claim 7, White- Adler combination teaches the method as claimed in claim 6, wherein each drive frequency of the at least one drive frequency is constant for at least two complete vibration periods of the drive frequency (fig. 1, WF1 or WF2 and gratings corresponding to WF1 or WF2, --more than four grating spacings, as disclosed in White).

Regarding Claim 8, White- Adler combination teaches the method as claimed in claim 1, wherein the drive signal has a plurality of drive frequencies at the same time that each take on different values around, in each case, one center frequency (page 16, line 6-21, It is to be understood that additional sequential acoustic waveforms may be input to the Bragg cell following the second waveform WF2, in which the subsequent waveforms differ from the second waveform and result in another simultaneous laser beam deflection, as disclosed in White).



Regarding Claim 10, White- Adler combination teaches a signal generator for driving an acousto-optic element, configured to perform the method as claimed in claim 1 (fig. 1, 4-control unit and electronic signal generator, as disclosed in White).

Regarding Claim 11, White- Adler combination teaches an arrangement comprising the at least one signal generator as claimed in claim 9 (fig. 1, 4, as disclosed in White) and an acousto-optic element (fig. 1, 2, 3, as disclosed in White).

Regarding Claim 12, White- Adler combination teaches the arrangement as claimed in claim 11, wherein the acousto-optic element is one of an acousto-optically tunable filter, an acousto-optic modulator, an acousto-optic deflector, an acousto-optic beam splitter, and an acousto-optic beam combiner (fig. 1, 8, 10, 12--- acousto-optic light deflector, as disclosed in White).

Regarding Claim 13, White- Adler combination teaches a microscope comprising the arrangement as claimed in claim 10 (using acousto-optic elements in scanning microscopy is well known in the art, see instant disclosure, BACKGROUND, .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872